Citation Nr: 1741752	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  06-30 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for ischemic heart disease.

4.  Entitlement to an increased initial disability rating for diabetes mellitus, type II.  
 

REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from active service from March 1971 to May 1975; however he had time lost from July 23, 1973 to May 28, 1975.  He had service in the Republic of Vietnam from September 1971 to June 1972. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Veterans Law Judge (VLJ) in a hearing at the RO in February 2010.  

The Board previously remanded this matter in September 2010, March 2012 and March 2014.  In June 2014, the Board issued a decision denying the claim of service connection for a psychiatric condition.  

In April 2015, after the Veteran appealed the June 2014 decision, the United States Court of Appeals for Veterans Claims (Court) remanded the case pursuant to a Joint Motion for Remand. 

The Board then remanded the appeal in May 2015.  By a decision dated in May 2016, the Board again denied the service connection for a psychiatric condition.  

In December 2016, the Board vacated its May 2016 decision on the grounds that the Veteran had been denied due process.  The Board explained that the Veteran's attorney had filed a motion for reconsideration in July 2016 regarding a 90-day stay request, which the Board had not addressed.    

By a February 2017 letter, the Board informed the Veteran that his July 2016 motion for reconsideration was denied as moot.  

In July 2017, the Board sent the Veteran a letter informing him that the VLJ who conducted the February 2010 Board hearing had become unavailable to issue a final decision in his appeal and, as a result, that he had the right to an additional hearing before another VLJ, who would issue the final decision in his appeal.  He did not respond to the Board's letter.  Therefore, as indicated in the letter, the Board will proceed on the assumption that he does not want another hearing.  


FINDINGS OF FACT

1.  In January 2016 and May 2017, which was prior to the promulgation of a Board decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal concerning the issues involving obstructive sleep apnea, ischemic heart disease, and diabetes mellitus, type II, is requested.

2.  The Veteran has a diagnosis of PTSD related to events of his service in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met as to the issue of service connection for obstructive sleep apnea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met as to the issue of service connection for ischemic heart disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met as to the issue of an increased initial disability rating for diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria to establish service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, withdrew his appeal in January 2016 and May 2017 as it concerns the issues of service connection for obstructive sleep apnea and ischemic heart disease, and the appeal for an increased rating for diabetes mellitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.

II.  Service Connection

The Veteran is also seeking service connection for a psychiatric disorder, specifically PTSD.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

To establish service connection for PTSD generally, a veteran must show: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f).

Here, in applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim.  

First, a diagnosis of PTSD is established.  There has been some dispute as to the validity of a PTSD diagnosis.  A diagnosis of PTSD was made at the VA Vet Center in May 2004, plus at his VA medical center on various occasions, including in January 2005, March 2006, July 2009, and April 2014.  At other times, the Veteran was found to not have PTSD.  For instance, a VA Psychology consultation in March 2010 found that he did not present with PTSD.  In April 2010, he was found to have denied PTSD symptoms.  Various VA examiners, most recently in August 2015, likewise concluded that he did not have PTSD.  Conversely, a private examiner, in an April 2017 twenty-page comprehensive report, concluded that "there is no question as to his diagnosis of PTSD."  The Board finds that, as the positive diagnoses were made by competent medical professionals, the adequacy of the positive diagnoses must be assumed.  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  The VA examiners' explanations calling into question the validity of the PTSD diagnoses are not sufficiently compelling to undermine the positive diagnoses.  Accordingly, the existence of a present disability of PTSD is established when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Next, an in-service stressor is established.  The Veteran has described various stressors related to his service in Vietnam.  For instance, at his February 2010 Board hearing, he described the deaths of close friends.  Board Hr'g Tr. 8-12.  He also described an enemy attack on the base where he initially landed in Vietnam.  Board Hr'g Tr. 6.  Also, in a May 2012 statement, the Veteran stated that he did guard duty in Vietnam, and there was always someone shooting at the towers at night.  

In November 2012, the RO issued a memorandum finding that the Veteran's stressors, specifically the mortar attack and small arms fire, were related to fear of hostile military activity.  The RO also concluded that the Veteran's stressors were consistent with the places, types, and circumstances of his service.  The RO cited his service records confirming service in Vietnam during the Vietnam war from September 1971 to June 1972.  On this basis, the RO conceded the occurrence of the stressors.  

The Board agrees with the finding in the RO's November 2012 memorandum.  It pertains to the amendment to the PTSD provisions allowing for relaxed stressor corroboration in these instances.  This change occurred during the pendency of the appeal.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 (July 13, 2010).  Accordingly, there is credible supporting evidence that the claimed in-service stressor occurred, which satisfies the in-service event requirement.  

Finally, there is a link, established by medical evidence, between the current symptoms and the in-service stressor.  

On this question, there has been some dispute as to whether the Veteran's PTSD symptoms are related to a post-service incarceration instead of the in-service stressors.  For example, a VA Mental Health comprehensive evaluation in July 2009 resulted in a finding that he had non-military related PTSD.  Various VA Mental Health consultations also reflect a diagnosis of non-combat related PTSD, including in April 2012 and February 2013.  

More recently, the private psychologist in April 2017 conducted a comprehensive record review and evaluation of the Veteran.  It was this psychologist's conclusion that "it was quite clear that the majority of the [V]eteran's PTSD related symptoms were associated with Vietnam, although they were exacerbated by his time in prison."

Overall, the Board can identify no compelling reason to find the negative findings more probative than the April 2017 private opinion on the nexus element.  They all appear to have considered the same facts, which led them to different conclusions.  Therefore, based on the current evidence of record, this disagreement must be considered a professional difference of opinion between equally qualified medical experts.  Consequently, the benefit of the doubt applies, and the Board finds that the evidence is in equipoise on the nexus element.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor as to present disability and nexus, the Board finds that the Veteran has a diagnosis of PTSD related to events of his service in Vietnam.  Therefore, service connection is warranted for PTSD.

As a final matter, the Board notes that the Veteran's medical records reflect various other psychiatric diagnoses, most predominantly major depression.  The private psychologist in April 2017 explained that the Veteran's major depressive "symptoms are well incorporated into the PTSD diagnosis."  Therefore, a second diagnosis of major depressive disorder was not given.  The Board finds, based on this examiner's explanation, that the grant of service connection for PTSD comprehensively encompasses all associated symptoms, including that of the major depressive disorder.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  



ORDER

Service connection for PTSD is granted.  

The appeal regarding the issue of service connection for obstructive sleep apnea is dismissed.

The appeal regarding the issue of service connection for ischemic heart disease is dismissed.

The appeal regarding the issue of an increased initial disability rating for diabetes mellitus is dismissed.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


